DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/21 has been entered.

Claim Objections
Applicant’s arguments and amendment, see page 7, filed 7/21/21, with respect to an objection to claim 13 have been fully considered and are persuasive.  The objection of 4/21/21 has been withdrawn. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The subject matter of claims 2 and 3 is now in claim 1 as amended, and so they do not specify further limitations of the subject matter claimed.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 3, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 8,838,369 B2) (hereinafter “Watanabe”) in view of Breton et al. (US 2004/0144107 A1) (hereinafter “Breton”) and further in view of Bissontz (US 9,789,764 B2) (hereinafter “Bissontz”). Each reference is in the Applicant’s field of endeavor, a system for controlling air conditioning and ISG systems for a vehicle. These three references, when considered together, teach all of the elements recited in claims 1 – 3, 6, and 13 of this application.
Regarding claim 1, Watanabe discloses a heater controller (fan adjustment switch 45 and/or defrost switch 49 with AC switch 41) configured to detect a defrost mode selection signal (the operation of switch 49) or an air conditioner (A/C) blower operation signal (the operation of switch 45), a cluster controller (air conditioning panel 32, Fig. 2) and an engine electronic control unit (ECU) (idling stop control unit ISCU comprising AC control unit 22 and engine controller 21, Fig. 1) configured to receive the defrost mode selection signal or the A/C blower operation signal from the cluster controller (see data arrows from 32 to ISCU in Fig. 1) and determine ISG entry prevention or ISG release after ISG entry (idling stop cancel request, S3 in Fig. 3, S6 in Fig. 4, S21 in Fig. 6, or S26 in Fig. 7). Watanabe does not explicitly disclose the heater controller configured to transmit the defrost mode selection signal or the A/C blower operation signal to a cluster controller, the cluster controller being connected to the heater controller by a direct connection in a pin-to-pin manner; the cluster controller configured to receive the defrost mode selection signal or the A/C blower operation signal from the heater controller via the direct connection; and the ECU is configured to receive the signal from the cluster controller via CAN communication
Breton teaches the heater controller (fan speed switch assembly 160 and/or switch 180, Fig. 3B) configured to transmit the defrost mode selection signal or the A/C blower operation signal to a cluster controller (blower operation signal from 160 via unnumbered signal lines in Figs. 3A and 3B to cluster controller 170 in Fig. 3A), the cluster controller being connected to the heater controller by a direct connection in a pin-to-pin manner (pins are construed as the terminals connecting the elements in Figs. 3A and 3B); the cluster controller configured to receive the defrost mode selection signal or the A/C blower operation signal from the heater controller via the direct connection (via unnumbered lines in Figs.3A and 3B). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Watanabe that only schematically shows connections by specifying the connections are pin-to-pin as taught by Breton in order to provide connections that are simple to assemble and simple to test since the inputs and outputs are clear. Breton does not specifically teach the ECU is configured to receive the signal from the cluster controller via CAN communication.
Bissontz teaches the ECU (45) is configured to receive the signal from the cluster controller (53) via CAN communication
Regarding claim 2, Watanabe as modified by Breton and Bissontz as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses the heater controller is directly connected to the cluster controller in a pin-to-pin manner for signal transmission therebetween, and the cluster controller is communicably connected to the engine ECU through a controller area network (CAN) communication line. Watanabe does not explicitly contain this additional limitation.
Breton further teaches the heater controller (fan speed switch assembly 160, Fig. 3B, which corresponds to blower speed switch 210 in Fig. 4) is directly connected to the cluster controller (selector switch assembly 170 in Fig. 3A which corresponds to climate control head 200 in Fig. 4) in a pin-to-pin manner for signal transmission therebetween (pins are construed as the terminals connecting the elements in Figs. 3A and 3B). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Watanabe that only schematically shows connections by specifying the connections are pin-to-pin as taught by Breton in order to provide connections that are simple to assemble and simple to test since the inputs and outputs are clear. Breton does not specifically disclose the cluster controller is communicably connected to the engine ECU through a controller area network (CAN) communication line.
Bissontz teaches the cluster controller (53) is communicably connected to the engine ECU (45) through a controller area network (CAN) communication line (25, col. 7 lines 21 – 25, Fig. 2A, line 25 described as a CAN at col. 3 lines 55 – 57 and col. 6 lines 7 – 14). It would have been obvious to a person having ordinary skill in the art at the 
Regarding claim 3, Watanabe as modified by Breton and Bissontz as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses the heater controller is directly connected to the engine ECU in a pin-to-pin manner for signal transmission therebetween. Watanabe as modified by Bissontz does not explicitly contain this additional limitation.
Breton teaches the heater controller (180) is directly connected to the engine ECU (182) in a pin-to-pin manner for signal transmission therebetween (pins are construed as the terminals connecting the elements in Figs. 3A and 3B). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Watanabe that only schematically show the connections by specifying the connections are pin-to-pin as taught by Breton in order to provide connections that are simple to assemble and simple to test since the inputs and outputs are clear.
Regarding claim 6, Watanabe further discloses the engine ECU (ISCU, 21) is configured to operate an engine (10) to be maintained according to an ISG entry prevention logic in response to receiving the defrost mode selection signal (AC switch will be on, S1) before the ISG entry (idle stop not in execution S2, Fig. 3, then perform normal control S11), and restart the engine according to an ISG release logic (idling stop cancel request S3, followed by perform normal control S10) in response to 
Regarding claim 13, Watanabe discloses a heater controller (fan adjustment switch 45 and/or defrost switch 49 with AC switch 41) configured to detect a defrost mode selection signal (the operation of switch 49) or an air conditioner (A/C) blower operation signal (the operation of switch 45), a cluster controller (air conditioning panel 32, Fig. 2); and an engine electronic control unit (ECU) (idling stop control unit ISCU comprising AC control unit 22 and engine controller 21, Fig. 1) configured to receive the defrost mode selection signal or the A/C blower operation signal from the cluster controller (see data arrows from 32 to ISCU in Fig. 1) and determine ISG entry prevention or ISG release after ISG entry (idling stop cancel request, S3 in Fig. 3, S6 in Fig. 4, S21 in Fig. 6, or S26 in Fig. 7), wherein a logic of the engine ECU is used to determine whether to perform the ISG entry prevention (“send idling stop cancel request signal,” S6, Fig. 5) and the ISG release after the ISG entry (“send idling stop enabling signal,” S9, col. 5 lines 50 – 65). Watanabe does not explicitly disclose the heater controller is configured to transmit the defrost mode selection signal or the A/C blower operation signal to a cluster controller, the cluster controller being connected to the heater controller by a direct connection in a pin-to-pin manner; the cluster controller configured to receive the defrost mode selection signal or the A/C blower operation signal from the heater controller via the direct connection; and the ECU is configured to receive the signal from the cluster controller via CAN communication
Breton teaches the heater controller (fan speed switch assembly 160 and/or switch 180, Fig. 3B) is configured to transmit the defrost mode selection signal or the A/C blower operation signal to a cluster controller (blower operation signal from 160 via unnumbered signal lines in Figs. 3A and 3B to cluster controller 170 in Fig. 3A), the cluster controller being connected to the heater controller by a direct connection in a pin-to-pin manner (pins are construed as the terminals connecting the elements in Figs. 3A and 3B); the cluster controller (170) configured to receive the defrost mode selection signal or the A/C blower operation signal from the heater controller via the direct connection (via unnumbered lines in Figs.3A and 3B). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Watanabe in order to specify the signal transmit and receive capabilities as taught by Breton in order to clarify and provide details of the communication between air conditioning controls to be better able to practice the invention for which the Watanabe reference is silent. Breton does not explicitly teach the ECU is configured to receive the signal from the cluster controller via CAN communication, and the cluster controller is a data communication medium configured to provide vehicle information to a front instrument panel of a driver's seat.
Bissontz teaches the ECU (45) is configured to receive the signal from the cluster controller (53) via CAN communication (25, col. 7 lines 21 – 25, Fig. 2A, line 25 described as a CAN at col. 3 lines 55 – 57 and col. 6 lines 7 – 14), and the cluster controller (53) is a data communication medium configured to provide vehicle information to a front instrument panel of a driver's seat (53 is described as a “gauge and display cluster controller” at col. 7 line 21 that is shown semi-schematically in Fig. .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as modified by Breton and Bissontz as applied to claim 1 above, and further in view of Schwartz et al. (US 2005/0274814 A1) (hereinafter “Schwartz”). Schwartz is reasonably pertinent to a problem faced by the inventor by teaching details of controlling air conditioning in a vehicle. These four references, when considered together, teach all of the elements recited in claims 4 of this application. Watanabe as modified by Breton and Bissontz as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 4 of this application further discloses the heater controller further comprises a switch module configured to detect the defrost mode selection signal or the A/C blower operation signal. Watanabe as modified by Breton and Bissontz does not explicitly contain this additional limitation.
Schwartz teaches the heater controller (50) further comprises a switch module (defroster switch 44 with lamp 46) configured to detect the defrost mode selection signal or the A/C blower operation signal (Fig. 2, para. [0027]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as modified by Breton and Bissontz as applied to claim 1 above, and further in view of Applicant Admitted Prior Art, comprising Figs. 1 and 2 labelled “PRIOR ART” and described as prior art at page 1 line 22 – page 2 line 6, page 4 lines 13 – 17, and page 6 line 19 – page 8 line 2 (hereinafter “AAPA”). These four references, when considered together, teach all of the elements recited in claim 7 of this application. 
Watanabe as modified by Breton and Bissontz as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 7 of this application further discloses the engine ECU is configured to operate an engine to be maintained according to an ISG entry prevention logic in response to receiving the A/C blower operation signal to determine that an A/C blower is operated at a maximum stage number before the ISG entry, and is configured to restart the engine according to an ISG release logic in response to receiving the A/C blower operation signal to determine that the A/C blower is operated at the maximum stage number after the ISG entry. Watanabe further discloses the control system is an engine ECU (ISCU, 21, col. 3 lines 7 – 10) but does not explicitly disclose the engine ECU is configured to operate an engine to be maintained according to an ISG entry prevention logic in response to receiving the A/C blower operation signal to determine that an A/C blower is operated at a maximum stage number before the ISG entry, and is configured to restart the engine according to an ISG release logic in response to receiving the A/C blower operation 
AAPA teaches a control system (ECU of Watanabe) is configured to operate an engine to be maintained according to an ISG entry prevention logic in response to receiving the A/C blower operation signal to determine that an A/C blower is operated at a maximum stage number before the ISG entry (Fig. 2, middle), and is configured to restart the engine according to an ISG release logic in response to receiving the A/C blower operation signal to determine that the A/C blower is operated at the maximum stage number after the ISG entry (page 7 lines 16 – 25). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Watanabe by adding the control steps taught by AAPA in order to prevent the vehicle battery from wearing down when maximum power is need to support the A/C blower operating at a maximum stage number by restarting the engine.
Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Breton. These two references, when considered together, teach all of the elements recited in claims 8, 10, and 11 of this application.
Regarding claim 8, Watanabe discloses receiving, by an engine electronic control unit (ECU) (idling stop control unit ISCU comprising AC control unit 22 and engine controller 21, Fig. 1), a defrost mode selection signal (operation of switch 49) or an air conditioner (A/C) blower operation signal (operation of switch 45), received from a cluster controller (construed as the air conditioning panel 32, Fig. 2) via a heater controller (fan adjustment switch 45 and/or defrost switch 49 with AC switch 41), and  determining, by the engine ECU, ISG entry prevention or ISG release after ISG entry 
Breton teaches the cluster controller (170, Fig. 3A) being connected to the heater controller (fan speed switch assembly 160 and/or switch 180, Fig. 3B) by a direct connection in a pin-to-pin manner (pins are construed as the terminals connecting the elements in Figs. 3A and 3B). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Watanabe in order to specify the connections as taught by Breton in order to clarify and provide details of the communication between air conditioning controls to be better able to practice the invention for which the Watanabe reference is silent.
Regarding claim 10, Watanabe as modified by Breton as described above teaches all the elements of claim 8 upon which this claim depends. However, claim 10 of this application further discloses the defrost mode selection signal or the A/C blower operation signal is directly transmitted from the heater controller to the engine ECU in a pin-to-pin manner. Watanabe does not explicitly contain this additional limitation.
Breton teaches the defrost mode selection signal or the A/C blower operation signal (signal from 180 in Fig. 3B) is directly transmitted from the heater controller to the engine ECU (182) in a pin-to-pin manner (pins are construed as the terminals connecting the elements in Figs. 3A and 3B). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Watanabe that only schematically show the connections by specifying the 
Regarding claim 11, Watanabe further shows the engine ECU (ISCU, 21) is configured to operate an engine (10) to be maintained according to an ISG entry prevention logic in response to receiving the defrost mode selection signal (AC switch will be on, S1) before the ISG entry (idle stop not in execution S2, Fig. 3, then perform normal control S11) and restart the engine an ISG release logic in response to receiving the defrost mode selection signal after the ISG entry (idling stop cancel request S3, followed by perform normal control S10).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as modified by Breton as applied to claim 1 and Watanabe as applied to claim 8 above, and further in view of Bissontz. These three references, when considered together, teach all of the elements recited in claim 9 of this application. 
Regarding claim 9, Watanabe as modified by Breton as described above teaches all the elements of claim 8 upon which this claim depends. However, claim 9 of this application further discloses the defrost mode selection signal or the A/C blower operation signal is transmitted from the heater controller to the cluster controller in a pin-to-pin manner, and the defrost mode selection signal or the A/C blower operation signal is transmitted from the cluster controller to the engine ECU via a controller area network (CAN) communication. Watanabe does not explicitly contain this additional limitation.
Breton further teaches the defrost mode selection signal or the A/C blower operation signal is transmitted from the heater controller (fan speed switch assembly 160, Fig. 3B, which corresponds to blower speed switch 210 in Fig. 4) to the cluster 
Bissontz teaches the defrost mode selection signal or the A/C blower operation signal is transmitted from the cluster controller (53) to the engine ECU (45) via a controller area network (CAN) communication (25, col. 7 lines 21 – 25, Fig. 2A, line 25 described as a CAN at col. 3 lines 55 – 57 and col. 6 lines 7 – 14). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Watanabe to specify the cluster controller is linked to the ECU by a CAN as taught by Bissontz in order to provide a communication link that conforms to an SAE standard that is uniform between component providers so as to ensure interchangeability between vendors.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as modified by Breton as applied to claim 8 above, and further in view of Applicant Admitted Prior Art, comprising Figs. 1 and 2 labelled “PRIOR ART” and described as prior art at page 1 line 22 – page 2 line 6, page 4 lines 13 – 17, and page 6 line 19 – .
Watanabe as modified by Breton as described above teaches all the elements of claim 8 upon which this claim depends. However, claim 12 of this application further discloses the engine ECU is configured to operate an engine to be maintained according to an ISG entry prevention logic in response to receiving the A/C blower operation signal to determine that an A/C blower is operated at a maximum stage number before the ISG and restart the engine according to an ISG release logic in response to receiving the A/C blower operation signal to determine that the A/C blower is operated at the maximum stage number after the ISG entry. Watanabe further disclose the control system is an engine ECU (ISCU, 21, col. 3 lines 7 – 10), but does not explicitly disclose the engine ECU is configured to operate an engine to be maintained according to an ISG entry prevention logic in response to receiving the A/C blower operation signal to determine that an A/C blower is operated at a maximum stage number before the ISG and restart the engine according to an ISG release logic in response to receiving the A/C blower operation signal to determine that the A/C blower is operated at the maximum stage number after the ISG entry.
AAPA teaches the control system (engine ECU of Watanabe) is configured to operate an engine to be maintained according to an ISG entry prevention logic in response to receiving the A/C blower operation signal to determine that an A/C blower is operated at a maximum stage number before the ISG (Fig. 2, middle) and restart the engine according to an ISG release logic in response to receiving the A/C blower operation signal to determine that the A/C blower is operated at the maximum stage .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The present invention pertains to a system for controlling air conditioning and idle stop and go systems for a vehicle that specifically requires a heater controller, a cluster controller, and an ECU configured to receive a defrost mode selection signal or an AC blower operation signal from the cluster controller and determine ISG entry prevention or ISG release after ISG entry, and a switch module configured to detect the defrost mode selection signal or the AC blower operation signal.  It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above system used in combination with wherein the switch module comprises: a switch operation panel coaxially connected to an air discharge mode selection lever or an air volume control lever, and having a pressure terminal formed integrally therewith, the pressure terminal protruding from one side of the switch operation panel; a switch body having a push pin formed at one side thereof, .

Response to Arguments
Applicant's arguments filed 7/21/21 have been fully considered but they are not persuasive. On pages 7 – 9 of the Remarks, Applicant argues that Watanabe, even if modified by Breton and Bissontz does not teach all the claim limitations of independent claims 1, 8, and 13. In particular, on page 8, Applicant argues that the cluster controller is connected to the heater controller by a direct connection in a pin-to-pin manner as claimed, since in Watanabe, Applicant says the switches 41, 45, and 49 are merely part of the air conditioning panel 32 itself. In response, the Office notes that the components have different reference numbers in the drawings and are therefore discrete elements, and Breton is applied to show how those elements can be connected in a pin-to-pin manner to same extent as disclosed by the specification of the present application. The rule is that claims must be given their broadest reasonable interpretation in light of the specification. MPEP 2111. The specification does not provide details of the claimed pin-to-pin manner, and discloses them only schematically in Figs. 3 and 4. Breton shows the actual connections between the heater controller and cluster controller as a more developed electrical diagram, and therefore meets the claim limitations. 
On page 9, Applicant also argues that the cited references do not facilitate a simplified design of the heater controller being connected to an existing cluster 
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hall et al. (US 10,183,547 B2) discloses and idle stop and go heater control method relevant to claims 1, 8, and 13.
Kim et al. (US 2016/0107652 A1) discloses a cluster controller that is used with a transmission controller, not an AC controller. 
Lee (US 2014/0358460 A1) discloses a cluster controller used for battery management in an electric vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746